Citation Nr: 0818184	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
tendonitis of the right hand and wrist, with degenerative 
changes at the first digit carpal metacarpal joint.  

2.  Entitlement to a rating higher than 10 percent for 
degenerative changes of the left first digit carpal 
metacarpal joint.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1976 to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a rating higher than 10 
percent for tendonitis of the hands and wrists, with 
degenerative changes at the bilateral first digit carpal 
metacarpal joint.  

In a May 2006 decision, the RO evaluated the extremities 
separately, assigning a 10 percent rating for tendonitis of 
the right hand and wrist, with degenerative changes at the 
first digit carpal metacarpal joint, and a 10 percent rating 
for degenerative changes of the left first digit carpal 
metacarpal joint, effective the date of receipt of the claim 
for a higher rating in June 2005.  In separately evaluating 
the disabilities, it was noted that service connection was 
originally established for tendonitis of the right hand and 
wrist, and arthralgia and pain of both hands probably due to 
early osteoarthritis.  Thus, left wrist impairment is not 
included as one of the service-connected disabilities, and in 
fact, the RO denied a claim of service connection for a left 
wrist disability in a November 2007 rating decision, which is 
as yet unappealed.  

The effect of separately evaluating the disabilities is that 
higher ratings for the disabilities have been established.  
However, the veteran has continued to assert that he is 
entitled to higher ratings, to include on an extraschedular 
basis.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2008, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

The issue of extraschedular ratings for tendonitis of the 
right hand and wrist with degenerative changes at the first 
digit carpal metacarpal joint, and for degenerative changes 
of the left first digit carpal metacarpal joint, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  Tendonitis of the right hand and wrist, with degenerative 
changes at the first digit carpal metacarpal joint, is 
manifested by complaints of pain and decreased strength and 
endurance; clinical findings show thumb range of motion of 0 
degrees to at least 60 degrees, digit 2 through 5 range of 
motion of 0 degrees to at least 80 degrees, wrist range of 
motion of 65 degrees of dorsiflexion to 75 degrees of palmar 
flexion, and degenerative joint disease of the first carpal 
metacarpal joint confirmed by X-ray; there is no evidence of 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.
 
2.  Degenerative changes of the left first digit carpal 
metacarpal joint are manifested by complaints of pain and 
decreased strength and endurance; clinical findings show 
thumb range of motion of 0 degrees to at least 60 degrees, 
and degenerative joint disease of the first carpal metacarpal 
joint confirmed by X-ray; there is no evidence of a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.

3.  The record contains medical evidence showing that the 
veteran's service-connected tendonitis of the right hand and 
wrist with degenerative changes at the first digit carpal 
metacarpal joint, and degenerative changes of the left first 
digit carpal metacarpal joint, are manifested by marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 
percent for tendonitis of the right hand and wrist, with 
degenerative changes at the first digit carpal metacarpal 
joint, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.171a, Diagnostic Codes 5010, 5024, 5215, 
5220-5224, 5225-5226, 5228 (2007).

2.  The criteria for a schedular rating higher than 10 
percent for degenerative changes of the left first digit 
carpal metacarpal joint have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.171a, Diagnostic Code 
5010, 5224, 5228 (2007).

3.  The criteria for referral for consideration of 
extraschedular ratings for tendonitis of the right hand and 
wrist with degenerative changes at the first digit carpal 
metacarpal joint, and for degenerative changes of the left 
first digit carpal metacarpal joint, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letters, 
dated in July 2005.  The veteran was notified of the type of 
evidence needed to substantiate the claims for a higher 
rating, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence in his possession that pertained to the 
claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection, except for notice 
of the effective date of the claims and the degree of 
disability assignable); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).  

As for the notice of the effective date of the claims and the 
degree of disability assignable for the disabilities on 
appeal, as higher schedular ratings are denied, ratings and 
effective dates will not be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

Additionally, at this stage of the appeal, when the veteran 
already has notice of the applicable rating criteria as 
provided in the statement of the case, supplemental 
statements of the case, and rating decisions, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims.  For this 
reason, any deficiency as to VCAA compliance under Vazquez-
Flores, regarding general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing at the RO before a local hearing officer in May 2007 
and before the undersigned in April 2008.  The RO has 
obtained pertinent VA medical treatment records and private 
records from Offutt Air Force Base.  The veteran has not 
identified any additionally available evidence for 
consideration. 

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims for increase.  38 U.S.C.A. § 5103A(d).  The veteran 
was afforded VA examinations in August 2005 and July 2007, to 
evaluate the service-connected disabilities at issue.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran filed his claims for a higher rating in June 
2005.  In statements and testimony, he maintains that his 
tendonitis of the right hand and wrist with degenerative 
changes at the first digit carpal metacarpal joint, and 
degenerative changes of the left first digit carpal 
metacarpal joint, are more severe than is reflected in the 
currently assigned ratings.  He has emphasized repeatedly 
that the objective findings on VA examinations do not truly 
reflect (i.e., are "not a real world indicator of") the 
debilitating impact that his service-connected disabilities 
have on his life, and particularly his occupation as a 
musician and pianist.  

His disabilities are currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5024, for traumatic 
arthritis and tenosynovitis, respectively.  The evidence in 
the file consists of VA and private treatment records and 
three VA examination reports (one report is an addendum to a 
previous examination report).  The law as applied to the 
facts of this case will be discussed herein below.  In short, 
application of the pertinent criteria would not result in 
higher schedular ratings for the veteran's service-connected 
disabilities.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, tenosynovitis is also rated on 
limitation of motion of the affected parts.  X-rays of the 
hands in July 2007 showed worsening degenerative joint 
disease of the first carpal metacarpal joints, bilaterally.  

Each of the service-connected disabilities - degenerative 
changes of the first digit of the carpal metacarpal joints on 
the right and left hands - is evaluated as 10 percent 
disabling.  The next higher rating, 20 percent, would require 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

At the time of the VA examination in August 2005, the veteran 
could oppose his thumb to the base of the small finger, with 
only a 1 cm. gap between opposing thumb pad and the distal 
palmar crease.  The VA examiner also commented that despite 
the findings that reflected weakness and pain upon opposing 
the thumb, there was no indication of excess fatigability or 
coordination, no lack of endurance, and no loss in range of 
motion with repetitive use.  In short, the Board finds that 
there is no credible objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that under the limitation-of-motion 
code of Diagnostic Code 5228 the thumbs would be more than 10 
percent disabling.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the time of a July 2007 VA 
examination, the clinical findings with regard to limitation 
of motion of the thumbs did not differ appreciably when 
compared with the previous VA examination findings.  The 
examiner indicated that there was no gap between the thumb 
pad and the finger tips on opposing the thumb to the fingers, 
except that there was some tenderness to palpation.  
Additionally, per the criteria of DeLuca, there was no 
additional loss in range of motion with repetitive use, but 
the examiner was unable to state whether there was additional 
limitation of motion due to repetitive use during a flare-up, 
without resorting to speculation.  In short, the neither VA 
examination findings nor any outpatient record in the file 
demonstrates in an objective manner that the veteran meets 
the criteria of Code 5228.  

Moreover, a 20 percent rating is not warranted for 
unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  The note to the code provides that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  However, the 
VA examination reports of August 2005, November 2005, and 
July 2007, do not reflect objective evidence of unfavorable 
(or favorable) ankylosis of the thumbs.  For example, 
although the examiner in August 2005 noted pain at the first 
carpal metacarpal joints, he specifically indicated that 
there was no ankylosis of the joints.  At the time of the VA 
examination in July 2007, the right and left thumbs had range 
of motion from 0 degrees to 60 degrees at the 
metacarpophalangeal joints and from 0 degrees to 80 degrees 
at the interphalangeal joints.  In addressing DeLuca 
criteria, there was no additional limitation of motion due to 
pain or repetitive use (except without resorting to 
speculation).  The outpatient records do not reflect findings 
worse than those shown on VA examination.  Thus, there is no 
credible objective evidence to show additional functional 
limitation to the extent that under Code 5224 the thumbs 
would be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As acknowledged in the note to Code 5224, it is to be 
determined whether additional evaluation is warranted for 
limitation of motion of other digits.  Higher ratings, 
ranging from 10 percent to 50 percent on a major extremity, 
and from 10 percent to 40 percent on a minor extremity, are 
warranted for favorable ankylosis of multiple digits (two to 
five digits) of one hand.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5220-5223.  Further, a 10 percent rating is warranted 
on a major or minor extremity for favorable ankylosis of the 
index finger, and a 10 percent rating is warranted on a major 
or minor extremity for favorable ankylosis of the long 
finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5225 and 5226.  

However, the records in the file (i.e., VA examination 
reports of August 2005 and July 2007), which provide specific 
measurements regarding finger range of motion, indicate that 
each of the digits 2 through 5 of both hands have flexion 
from 0 degrees to at least 80 degrees at the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and distal interphalangeal joints.  In addressing DeLuca 
criteria, there was no additional limitation of motion due to 
pain or repetitive use (except without resorting to 
speculation).  Thus, there is no credible objective evidence 
to show additional functional limitation to the extent that 
under Codes 5220-5223, and Codes 5225 and 5226, the fingers 
would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for the right wrist, which is the veteran's major, or 
dominant, wrist, under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, for limitation of motion of the wrist, a 10 percent 
rating is warranted where palmar flexion is limited in line 
with the forearm, or where dorsiflexion is less than 15 
degrees.  At the time of the VA examination in August 2005, 
the range of motion of the right wrist was full, actively and 
passively.  Further, there was no objective evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that under the 
limitation-of-motion code the right wrist would be 10 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the time of the July 2007 VA 
examination, range of motion of the right wrist was 
dorsiflexion to 65 degrees (tenderness noted at 55 degrees) 
and palmar flexion to 75 degrees (tenderness noted at 65 
degrees).  Additionally, per the criteria of DeLuca, there 
was no additional loss in range of motion with repetitive 
use, but the examiner was unable to state whether there was 
additional limitation of motion due to repetitive use during 
a flare-up, without resorting to speculation.  In short, 
neither VA examination findings nor any outpatient records in 
the file demonstrate in an objective manner that the veteran 
meets the criteria for a compensable rating under Code 5215.  

In conclusion, the schedular criteria for a 10 percent rating 
for tendonitis of the right hand and wrist with degenerative 
changes at the first digit carpal metacarpal joint, and for a 
10 percent rating for degenerative changes of the left first 
digit carpal metacarpal joint, have not been met at any point 
during the period covered in this appeal, so there is no 
basis for the assignment of "staged" ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claims 
for higher schedular ratings, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Because higher ratings under the pertinent diagnostic codes 
are not available, the Board has considered the issue of 
entitlement to extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1).

As noted, under that provision, when the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

As delineated above, the record in this case contains medical 
evidence to the effect that the veteran's service-connected 
disabilities of tendonitis of the right hand and wrist with 
degenerative changes at the first digit carpal metacarpal 
joint, and of degenerative changes of the left first digit 
carpal metacarpal joint, have a significant debilitating 
effect on his long-time occupation as a pianist.  The veteran 
has also submitted statements from an officer in a local 
musicians association and from a high school music 
instructor, as well as earnings statements, to demonstrate 
that his service-connected disabilities have resulted in a 
measurable decline in job performance (by one account, his 
performance schedule was reduced by 90 percent) and have 
enabled him to work only part-time in his field.  The Board 
finds that this evidence is sufficient to establish a marked 
interference with employment not adequately contemplated in 
the schedular criteria for rating hand, wrist, and finger 
impairments.  Thus, the Board finds that the criteria for 
referral for consideration of extraschedular ratings for 
tendonitis of the right hand and wrist with degenerative 
changes at the first digit carpal metacarpal joint, and of 
degenerative changes of the left first digit carpal 
metacarpal joint, have been met.  

Under the applicable regulation, an extraschedular rating may 
only be granted in the first instance by officials at the VA 
Central Office.  See 38 C.F.R. § 3.321(b)(1).  Those 
officials are the VA Under Secretary for Benefits and the 
Director of the VA Compensation and Pension Service.  Id.  
Indeed, the Court has held that the Board is precluded from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  Rather, the correct course of action 
for the Board in extraschedular consideration cases such as 
this one is to remand the matter for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Id.  


ORDER

A schedular rating higher than 10 percent for tendonitis of 
the right hand and wrist, with degenerative changes at the 
first digit carpal metacarpal joint, is denied.  

A schedular rating higher than 10 percent for degenerative 
changes of the left first digit carpal metacarpal joint, is 
denied.  

The criteria for referral for consideration of extraschedular 
ratings for tendonitis of the right hand and wrist with 
degenerative changes at the first digit carpal metacarpal 
joint, and for degenerative changes of the left first digit 
carpal metacarpal joint, have been met; and to this extent, 
the appeal is granted.  


REMAND

In light of the Board's decision above, additional action by 
the RO is necessary.  

In accordance with appropriate 
procedures, the RO should refer this case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of 
extraschedular ratings for tendonitis of 
the right hand and wrist with 
degenerative changes at the first digit 
carpal metacarpal joint, and for 
degenerative changes of the left first 
digit carpal metacarpal joint. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


